GAS PURGE UNIT AND LOAD PORT APPARATUS
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I: Load Port Apparatuses 
	Species A: Figs. 1A-1C, 3A-3D
	Species B: Figs. 5-8 and 10
	Species C: Fig. 11
	Species D: Fig. 14
If Applicant selects Species A, applicant must select 1 Sub-Species from each the following Sub-Species:
	Sub-Species AA: Blowout member
		Sub-Species AA-a: Fig. 2A
		Sub-Species AA-b: Fig. 2B
		Sub-Species AA-c: Fig. 2C
		Sub-Species AA-d: Fig. 2D
	Sub-Species AB: Purge Configuration
		Sub-Species AB-a: Fig. 4A
		Sub-Species AB-b: Fig. 4B
		Sub-Species AB-c: Fig. 4C
		Sub-Species AB-d: Fig. 4D
Sub-Species AB-e: Fig. 4E
Sub-Species AB-f: Fig. 4F
Sub-Species AB-g: Fig. 4G
Sub-Species AB-h: Fig. 4H
Sub-Species AB-i: Fig. 4I
If Applicant selects Species B, applicant must select 1 Sub-Species from the following:
Sub-Species B: Blowout member		
Sub-Species B-a: Fig. 9A
		Sub-Species B-b: Fig. 9B
If Applicant selects Species C, applicant must select 1 Sub-Species from the following:
Sub-Species C: Purge Configuration		
Sub-Species C-a: Fig. 12
		Sub-Species C-b: Fig. 13
Species A, B, C, and D are independent or distinct because the configurations of the curtain nozzles, blow out members, and requirements for cover members are unique to each apparatus, providing different purging effects. In addition, these species are not obvious variants of each other based on the current record.
Sub-Species AA are independent or distinct because each blowout member describes a different member shape and unique air outlet, providing different effects in purging; i.e. curtain, stream. In addition, these species are not obvious variants of each other based on the current record.
Sub-Species AB are independent or distinct because each configuration depicts a different way of purging the container, providing different airflows and effects of purging. In addition, these species are not obvious variants of each other based on the current record.
Sub-Species B are independent or distinct because Figs. 9A and 9B show two different means of supplying cleaning gas to blow out members, requiring different parts and configurations. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The different Species and Sub-Species would require searching different classifications along with unique text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         


/MICHAEL D JENNINGS/              Primary Examiner, Art Unit 3723